DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2017-0086171, filed on 07/06/2017 and 10-2018-0071308 filed on 06/21/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “selection process”.  Claims 5, 13 recites “selectively includes content security type .

Dependent claims 6, 14 do not cure the deficiencies also rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over KIM SANG EON(KR 20170001942 A hereafter KIM: IDS supplied).

With regards to claim 1, 9 KIM discloses,   A method of processing a message by a machine-to-machine communication (M2M) device, the method comprising: 
receiving a request message including an operation parameter, a receiving side parameter, a transmitting side parameter, and a request identification parameter from another M2M device (FIG 7 700  and associated text; Referring to FIG. 7, when the M2M device receives the request message of the originator, it confirms the received request message (S700). In addition, the M2M device may perform a validity check on the request message (S705). For example, the M2M device checks whether the "Operation", "To", "From" and "Request Identifier" parameters of the request message 
processing target resources including attribute information indicating resource information according to an operation indicated by the operation parameter (FIG 7 740-745 and associated text; Referring to FIG. 7, when the M2M device receives the request message of the originator, it confirms the received request message (S700). In addition, the M2M device may perform a validity check on the request message (S705). For example, the M2M device checks whether the "Operation", "To", "From" and "Request Identifier" parameters of the request message are indispensably included, and whether the receiver should process the request message It can be judged ); and 
transmitting a response message including response information for the request message (FIG 8 and associated text; the M2M apparatus 800 determines whether there is an operation execution time parameter in a receiving unit 830 and a request message receiving a request message from an originator, and if there is an operation execution time parameter A control unit 810 for applying an operation execution time parameter to the schedule resource information of the M2M apparatus, and a transmission unit 820 for transmitting a response message to the originator based on the schedule resource information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify base embodiment(FIG 1) with teaching of other embodiments in order to scheduling operations on a M2M device(KIM tech field). 

wherein the attribute information includes at least one piece of media type information for the target resources, encoding type information, and content security type information ([0058]; resourceType).

With regards to claim 3, 11 KIM further discloses, wherein the target resources are time-series resources or time-series instance resources (For example, in order to collect usage information of electricity, gas, water, etc. in a house or an apartment through monthly or constant cycle of object communication, information collected from an electric meter, gas meter, water meter, etc. should be transmitted at a predetermined time. In addition, even if an operation is performed at a predetermined time, there is a need to modify or change the schedule when the M2M system environment changes, such as when a new apartment is built around or the owner changes).

With regards to claim 4, 12 KIM further discloses, wherein the target resources are content instance resources (Meanwhile, the transmitter 820 and the receiver 830 are used to transmit / receive / transmit signals, messages, and data necessary for performing the above-described embodiments.).

Claims 5, 13, are rejected under 35 U.S.C. 103 as being unpatentable over KIM SANG EON(KR 20170001942 A hereafter KIM: IDS supplied) in view of LU et al(CN 109428768 A).

wherein the attribute information is Contentinfo attribute information ([0058]; resourceType; Referring to Table 2, the schedule resource information 600 includes attribute information such as resourceType, resourceID, resourceName, parentID, expirationTime, creationTime, lastModifiedTime, labels, announceTo, announcedAttribute as well as attribute information characteristic to the above- can do. This attribute information is common attribute information that is included in the other resource information in addition to the schedule resource information 600 constituting the CSE resource.), 
KIM does not exclusively but LU teaches, necessarily includes mediate type information and encoding type information applied to the target resources, (Page 23; LU data attribute of streaming media: recording the attribute of the multicast data stream, such as data stream type (video, audio), encoding and decoding format;) and selectively includes content security type information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify KIM’s method with teaching of LU in order to kinds of appears to effectively improve QoS local scheme (LU page 3-4).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM SANG EON(KR 20170001942 A hereafter KIM: IDS supplied) in view of LU et al(CN 109428768 A) and in view of JEONG et al(US 20160234691 A1).

With regards to claim 7, 15 KIM further discloses, wherein, when the operation parameter indicates "retrieve" or "notify" (KIM The relay node 200 relays the M2M 

KIM in view of LU do not but JEONG teaches, the response message includes the target resources and the attribute information ([0117] A receiver of a request message may transmit a response message to an originator of the request message after a requested operation (e.g., operation set to op) is performed by the receiver. The response message may include information described in the following. The response message may include at least one of the informations described in the following or may include a result value (rs) and a request identifier (ri) only.. … [0121] fr: corresponds to identification information (or ID) of a receiver receiving a request. [0122] cn: corresponds to resource contents delivered through a response message).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify KIM in view of LU’s method with teaching of JEONG in order to efficiently transmitting and receiving a signal in an M2M system and an apparatus (JEONG [0004]).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM SANG EON(KR 20170001942 A hereafter KIM: IDS supplied) in view of JEONG et al(US 20160234691 A1).

With regards to claim 8, 16 KIM does not but JEONG further discloses, wherein the response message includes a request identification parameter configured as a value equal to a value of the request identification parameter included in the request message (JEONG [0117] A receiver of a request message may transmit a response message to an originator of the request message after a requested operation (e.g., operation set to op) is performed by the receiver. The response message may include information described in the following. The response message may include at least one of the informations described in the following or may include a result value (rs) and a request identifier (ri) only.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify KIM’s method with teaching of JEONG in order to efficiently transmitting and receiving a signal in an M2M system and an apparatus (JEONG [0004]).


Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.